NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0099n.06

                                     Nos. 10-2006 / 10-2022

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                      FILED

UNITED STATES OF AMERICA,                        )                               Jan 27, 2012
                                                 )                         LEONARD GREEN, Clerk
       Plaintiff-Appellee,                       )
                                                 )
v.                                               )   ON APPEAL FROM THE UNITED
                                                 )   STATES DISTRICT COURT FOR THE
DAVID SERRATO-CHAVEZ and JOSE                    )   EASTERN DISTRICT OF MICHIGAN
MADRIGAL-NEGRETE,                                )
                                                 )
       Defendants-Appellants.                    )



       Before: MARTIN, SUTTON and BALDOCK, Circuit Judges.*


       PER CURIAM. David Serrato-Chavez and Jose Madrigal-Negrete each pled guilty to one

count of possession with intent to distribute 100 kilograms or more of marijuana. See 21 U.S.C.

§ 841(a)(1). Their plea agreements each contained identical clauses labeled “Waiver of Appeal,”

which waived their rights to appeal their convictions or sentences as long as “the sentence imposed

does not exceed the maximum allowed by Part 3 of this agreement.” R.81 at 6; R.82 at 6. Part 3,

in turn, says that the sentence “may not exceed the top of the sentencing guideline range

recommended by the government,” which in both cases was 60 months (the statutory minimum).

R.81 at 3–4; R.82 at 3–4. Both defendants received a 60-month sentence.




       *
         The Honorable Bobby R. Baldock, United States Court of Appeals for the Tenth Circuit,
sitting by designation.
Nos. 10-2006 / 10-2022
United States v. Serrato-Chavez, et al.

        A defendant may waive any right, including the right to appeal a conviction and sentence,

as long as the waiver is knowing and voluntary. United States v. Coker, 514 F.3d 562, 573 (6th Cir.

2008); United States v. Bradley, 400 F.3d 459, 465–66 (6th Cir. 2005). Both of these waivers meet

that standard. At their respective plea hearings, the district court told both defendants that they were

giving up their right to appeal any sentence of 60 months or less. Both defendants, though native

Spanish speakers, were accompanied by interpreters, and through their interpreters both men agreed

to that condition. Neither one offers any reason to believe that their interpreters mistranslated the

district court’s words or their responses.


        The appeal-waiver provisions are unambiguous and Serrato-Chavez and Madrigal-Negrete

knowingly and voluntarily waived their rights to appeal a sentence of 60 months or less. We

therefore grant the government’s motion to dismiss these two appeals.




                                                 -2-